747 N.W.2d 224 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Spencer Owen YOUNG, Defendant-Appellant.
Docket No. 135370. COA No. 279222.
Supreme Court of Michigan.
April 23, 2008.
On order of the Court, the application for leave to appeal the October 30, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would remand this case to the trial court for DNA testing.